UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6234


RICHARD DEAN MEARS,

                Plaintiff - Appellant,

          v.

E. G. ESPARZA, Acting Warden; ROBERT TRYBUS, SIS Lieutenant;
MR. ELZA, Captain; MS. KOVSCEK, SIS Lieutenant Tech.; MS.
JOHNSON, Lieutenant; KENNETH ADAMS, Unit Manager; MR.
ROBINSON, Education Supervisor; JAMES TURNER, Counselor;
LORI LINDSAY, Case Manager; LISA LITTLE, Case Manager;
RONALD W. RIKER, Section Chief, Designation & Sentence
Computation Center; PAMELA STEINER, Case Manager, FCI
Elkton,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:08-cv-00115-JPB-DJJ)


Submitted:   November 17, 2011            Decided:   November 22, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Dean Mears, Appellant Pro Se. Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Richard Dean Mears appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on Mears’ motion for reconsideration of the denial of his

retaliation claim in his complaint filed pursuant to Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388       (1971),   and     denying        Mears’    subsequent     motion       for

reconsideration. ∗        We    have      reviewed   the   record   and   find    no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.          Mears v. Esparza, No. 2:08-cv-00115-JPB-

DJJ (N.D.W. Va. Dec. 22, 2010 & Jan. 13, 2011).                       We dispense

with oral argument because the facts and legal contentions are

adequately      presented      in   the    materials   before   the    court     and

argument would not aid the decisional process.



                                                                          AFFIRMED




      ∗
       Mears’ appeal from these orders was interlocutory when
filed.    The district court’s subsequent entry of a final
judgment permits review of the order under the doctrine of
cumulative finality.   In re Bryson, 406 F.3d 284, 287–89 (4th
Cir. 2005); Equip. Fin. Group, Inc. v. Traverse Computer
Brokers, 973 F.2d 345, 347 (4th Cir. 1992).



                                            3